DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Allowable Subject Matter
The indicated allowability of claims 2-6 and 9-17 is withdrawn in view of the newly discovered reference(s) to Guoin U.S. Patent 10,974,212 further in view of Suttner CN 108290126 A.	.  Rejections based on the newly cited reference(s) follow. 35 USC § 101 and § 112 rejections follow.
.
Claim Rejections - 35 USC § 101
Claims 1, 3-10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The state of the art recognizes something more is generally necessary to obtain increased dissolved oxygen content.  The applicant has provided in the background that it is known in the art that devices such as aerators are needed to obtain water with increased disclosed oxygen. The applicant has provided an instant method and apparatus whereby simply passing water through a conduit with nonmagnetic metal masses increases the dissolved oxygen content of the water. However, the applicant has not provided any explanation of how the increase in dissolved oxygen occurs. The applicant has not disclosed the mechanism behind the claimed increased or any evidence that the action is achieved. 
While applicant has purport to have data there are problems with the data provided since it raises questions. The applicant has provided data in tables, but it is not clear how the test where performed or how one of ordinary skill in the art would repeat the test to obtain similar data. There is also no disclosure of what mechanism would cause the increase in disclosed oxygen, being that the dampening layer may be metal filings, there is no evidence that generic metal filings cause any increase . 
Claims 1, 3-10, 12-18, and 20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The disclosure does not enable one to make or use the claimed invention and achieve the claimed result (increased dissolved oxygen) without undue experimentation. The specification does not disclose in such a way that a person of ordinary skill in the art would be able to reproduce the results claimed. The state of the prior art discloses that other devices such as aeration devices are required to achieve such results. The specification does not disclose the invention in such a way that one should recreate the results without undue experimentation due to the lack of working examples and disclosure on how the need for aeration devices would be overcome. The relative skill of one in the art would not equate to the skill needed to obtain the claimed results, since the state of the prior art does not support the results. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guoin U.S. Patent 10,974,212 further in view of Suttner CN 108290126 A.	
With respect to claims 1, 3, 4, 5, 7-9, 10-13 and 15-18 the Guoin U.S. Patent 10,974,212 reference discloses in the abstract and claims and columns 7-8, an assembly and method of structuring water comprising a cylindrical body portion 120, the body portion comprising a tubular first layer 130, wherein the tubular first layer defines an interior channel for passage of water (Figure 3A) and houses a plurality of spherical structuring bodies 110 positioned in the channel, , and a dampening layer 123 and 122 positioned about the first tubular layer, wherein, as water passes through the channel and over the plurality of structuring bodies wherein the intended use may cause dissolved oxygen content of the water is increased. According to a second aspect of the invention, a vortexing system includes: a high velocity liquid pump. Flowing fluid from the inlet to the outlet.  The Examiner notes that steel inherently has some harmonic. 
The reference differs in that it does not disclose the plurality of structuring bodies comprising nonmagnetic masses formed from a metal material
However, the Suttner CN 108290126 A reference discloses starting at the 4th paragraph of the disclosure, a similar device wherein stainless-steel swirl elements are used to provide rotational flow that inherently provides mixing such as desired in the Guoin reference. TH Suttner reference discloses the pipe and materials may be made of stainless-steel in the description of figure 1A. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Guoin reference by using the stainless-steel swill devices of the Suttner reference, since it would provide the expected result of providing the desired turbulent flow. 
With respect to claims 6 and 14, the Guoin reference does not expressly disclose wherein the harmonic dampening material is chosen from the group consisting of ground up granite rock, shale, metal filings and mixtures thereof.  
However, it does disclose its aim it to simulate rocks found in streams (column 2 lines 18-21).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use rocks and obvious to try granite, since the reference discloses the flow to be effective at providing the desired mixing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774